CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
 EXHIBIT 10.03


ADVISORY AGREEMENT
 
THIS AGREEMENT, made as of April 1, 2015 (the “Effective Date”) among OASIS
CLAUGHTON, LLC (the “Trading Company”), R.J. O’Brien Fund Management, LLC, a
Delaware limited liability company (the “Managing Member”), and Claughton
Capital, LLC, a Florida corporation (the “Trading Advisor”).
 
W I T N E S S E T H:
 
WHEREAS, the Trading Company has been organized as a Delaware limited liability
company pursuant to its organizational documents to, among other things,
directly or indirectly through a commodity trading advisor, trade, buy, sell,
spread, or otherwise acquire, hold, or dispose of commodities (including, but
not limited to, foreign currencies, mortgage-backed securities, money market
instruments, financial instruments, and any other securities or items which are
now, or may hereafter be, the subject of futures contract trading), domestic and
foreign commodity futures contracts, forward contracts, foreign exchange
commitments, options on physical commodities and on futures contracts, spot
(cash) commodities and currencies, exchange of futures contracts for physicals
transactions, exchange of physicals for futures contracts transactions, and any
rights pertaining thereto, whether traded on an organized exchange or otherwise
(hereinafter referred to collectively as “futures interests;” provided, however,
such definition shall exclude securities futures products as defined by the
Commodity Futures Trading Commission (“CFTC”), options in securities futures and
options in equities) and securities (such as United States Treasury securities)
approved by the CFTC for investment of customer funds and other securities on a
limited basis, and to engage in all activities incident thereto;
 
WHEREAS, the Trading Company will have assets invested into it by OASIS
Claughton Capital Series, a Series of O’Brien Alternative Strategic Investment
Solutions, LLC, A Delaware Series Limited Liability Company (“the Series”)
managed by the Managing Member;
 
WHEREAS, the principals of the Trading Advisor have extensive experience trading
in futures interests and the Trading Advisor is willing to provide the services
and undertake the obligations as set forth herein;
 
WHEREAS, the Trading Company and the Managing Member each desires the Trading
Advisor to act as a trading advisor for the Trading Company and to make
investment decisions with respect to futures interests for the Trading Company
and the Trading Advisor desires so to act; and
 
WHEREAS, the Trading Company, the Managing Member and the Trading Advisor wish
to enter into this Agreement which, among other things, sets forth certain terms
and conditions upon which the Trading Advisor will conduct the futures interest
trading with respect to a portion of the Trading Company’s assets, as described
herein.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1.      
Undertakings in Connection with the Continuing Offering of the Series.

 
(a)         The Trading Advisor agrees with respect to the continuing offering
of interests (“Units”) in the Series: (i) to make all disclosures regarding
itself, its principals and affiliates, its trading performance, its trading
systems, methods and strategies (subject to the need, in the reasonable
discretion of the Trading Advisor, to preserve the secrecy of Proprietary
Information (as defined in Section 1(c) hereof) concerning such systems, methods
and strategies), and otherwise, to the extent reasonably requested by the Series
and/or the Trading Company (x) in connection with the Series’ offering materials
(the “Private Placement Memorandum” or “PPM”) as required by any applicable
regulations under the Commodity Exchange Act (the “CEA”), and/or the rules and
regulations of the Securities and Exchange Commission (the “SEC”), including in
connection with any amendments or supplements thereto, or (y) to comply with any
other applicable law or rule or regulation, including those of the CFTC, the
National Futures Association (the “NFA”), the SEC, or any other regulatory or
self-regulatory body, exchange, or board with jurisdiction over its members (or
to comply with the reasonable request of the aforementioned organizations); and
(ii) to otherwise cooperate with the Series and/or the Trading Company and the
Managing Member by providing, to the extent reasonably requested by the Series
and/or the Trading Company, information regarding the Trading Advisor in
connection with the preparation of the PPM, including any amendments and/or
supplements thereto, as the Series and/or the Trading Company may reasonably
deem appropriate; provided that all such disclosures are subject to the need, in
the reasonable discretion of the Trading Advisor, to preserve the secrecy of
Proprietary Information concerning its clients, systems methods and strategies.
Notwithstanding the foregoing, the Trading Advisor is not required to review any
disclosures contained in the PPM and shall not be subject to any liability
whatsoever with respect to sales of Units made pursuant to the PPM. As used
herein, unless otherwise provided, the term “principal” shall have the meaning
as defined in Rule 4.10(e) of the CFTC’s regulations and the term “affiliate”
shall mean an individual or entity that directly or indirectly controls, is
controlled by, or is under common control with, such party.
 
 
1

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
(b)         Neither the Trading Advisor nor any of its principals, or
affiliates, or any stockholders, officers, directors, or employees shall
distribute the Series’ PPM or selling literature or shall engage in any selling
activities whatsoever in connection with the continuing offering of Units except
as may be specifically approved by the Managing Member and agreed to by the
Trading Advisor.
 
 (c)         For purposes of this Agreement, and notwithstanding any of the
provisions hereof, all non-public information relating to the Trading Advisor
including, but not limited to, records, whether original, duplicated,
computerized, handwritten, or in any other form, and information contained
therein, business and/or marketing and/or sales plans and proposals, names of
past and current clients, names of past, current and prospective contacts,
trading methodologies, systems, strategies and programs, trading advice, trading
instructions, results of proprietary accounts, training materials, research data
bases, portfolios, and computer software, and all written and oral information,
furnished by the Trading Advisor to the Trading Company and the Managing Member
and/or their officers, directors, employees, agents (including, but not limited
to, attorneys, accountants, consultants, and financial advisors) or controlling
persons (each a “Recipient”), regardless of the manner in which it is furnished,
together with any analysis, compilations, studies or other documents or records
which are prepared by a Recipient of such information and which contain or are
generated from such information, regardless of whether explicitly identified as
confidential, with the exception of information which (i) is or becomes
generally available to the public other than as a result of acts by the
Recipient in violation of this Agreement, (ii) is in the possession of the
Recipient prior to its disclosure pursuant to the terms hereof, (iii) is or
becomes available to the Recipient from a source that is not bound by a
confidentiality agreement with regard to such information or by any other legal
obligation of confidentiality prohibiting such disclosure, or (iv) that is
independently developed by the Recipient without use of the confidential
information described in this Section 1(c), are and shall be confidential
information and/or trade secrets and the exclusive property of the Trading
Advisor (“Confidential Information” and/or “Proprietary Information”).
 
(d)         The Trading Company and the Managing Member each represents,
warrants and agrees that they and their respective officers, directors, members,
equity holders, employees and agents (including for purposes of this Agreement,
but not limited to, attorneys, accountants, consultants, and financial advisors)
will protect and preserve the Confidential Information and will disclose
Confidential Information or otherwise make Confidential Information available
only to the Trading Company’s or the Managing Member’s officers, directors,
members, equity holders, employees and agents (including for purposes of this
Agreement, but not limited to, attorneys, accountants, consultants, and
financial advisors), who need to know the Confidential Information (or any part
of it) for the purpose of reasonably satisfying their fiduciary, legal,
reporting, filing or other obligations hereunder or to reasonably monitor
performance in the account during the term of this Agreement or thereafter, or
to the extent that the Trading Company, Managing Member or a Recipient, as the
case may be, is required to disclose such Confidential Information due to a
fiduciary obligation or legal or regulatory request; provided, however, that the
Trading Company and Managing Member (as applicable) shall provide prior written
notice to the Trading Advisor of any disclosure permitted under this Section
1(d).  Additionally, the Trading Company and the Managing Member each
represents, warrants and agrees that it and any Recipient will use the
Confidential Information solely for the purpose of reasonably satisfying the
Trading Company’s or the Managing Member’s obligations under this Agreement and
not in a manner which violates the terms of this Agreement.
 
2.      
Duties of the Trading Advisor.

 
(a)         Upon the commencement of trading operations by the Trading Advisor
with respect to all or a portion of the assets of the Trading Company, the
Trading Advisor hereby agrees to act as a Trading Advisor for the Trading
Company and, as such, shall have authority and responsibility for directing the
investment and reinvestment of that portion of the Trading Company’s assets
allocated to the Trading Advisor, which shall consist of the Allocated Net
Assets (as defined in Section 5(c) hereof) plus “notional” funds, if any,
allocated to the Trading Advisor, as specified in writing by the Managing Member
and consented to by the Trading Advisor from time to time (collectively, the
“Assets”), on the terms and conditions and in accordance with the prohibitions
and the trading policies set forth in Exhibit A to this Agreement as amended
from time to time and provided in writing to the Trading Advisor by the Managing
Member (the “Trading Policies”); provided, however, that the Managing Member may
override the instructions of the Trading Advisor without notice to the Trading
Advisor to the extent necessary (i) to comply with the Trading Policies and with
applicable speculative position limits, (ii) to fund any distributions or
redemptions, (iii) to pay the Trading Company’s expenses, (iv) to the extent the
Managing Member believes doing so is necessary for the protection of the Trading
Company, (v) to terminate the futures interest trading of the Account (as
defined in Section 4) with the Trading Advisor, or (vi) to comply with any
applicable law or regulation. The Managing Member agrees not to override any
such instructions for the reasons specified in clauses (ii) or (iii) of the
preceding sentence unless the Trading Advisor fails to comply with a request of
the Managing Member to make the necessary amount of funds available to the
Trading Company within two trading days of such request.  The Trading Advisor
shall not be liable for the consequences of any decision by the Managing Member
to override instructions of the Trading Advisor, except to the extent that such
consequences result from a material breach of this Agreement by the Trading
Advisor or the Trading Advisor fails in a material respect to comply with the
Managing Member’s decision to override an instruction.  Notwithstanding anything
to the contrary contained in this Agreement, the Trading Company shall have the
right to instruct the Trading Advisor to liquidate any or all positions at any
time.
 
 
2

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
(b)         The Trading Advisor shall:
 
(i)          Exercise good faith and due care in trading futures interests for
the account of the Trading Company in accordance with the prohibitions and
Trading Policies, and the trading systems, methods, and strategies of the
Trading Advisor, with such changes and additions to such trading systems,
methods or strategies as the Trading Advisor, from time to time, notifies the
Trading Manager that it is incorporating into its trading approach for accounts
the size of the Trading Company.
 
(ii)         Provide the Managing Member, within ten Business Days of the end of
a calendar quarter, and within ten Business Days of a separate request which the
Managing Member may make from time to time, with information comparing the
performance of the Trading Company’s account and the composite performance of
all other client accounts (“Other Accounts”) directed by the Trading Advisor
using the trading systems used by the Trading Advisor on behalf of the Trading
Company over a specified period of time for the purpose of confirming that the
Trading Company has been treated equitably in all material respects as compared
to such Other Accounts.  Notwithstanding the foregoing, the Managing Member and
the Trading Company acknowledge and agree that the Trading Advisor intends to
execute spot foreign exchange, forward foreign exchange, and non-deliverable
forward foreign exchange trades with R.J. O’Brien & Associates, LLC
(“RJOB”), and as a consequence, there is a risk that the foreign exchange
pricing and execution that the Trading Advisor obtains for the Trading Company’s
account may be different from the foreign exchange pricing and execution
obtained for Other Accounts, which may result in divergent trading
results.  Additionally, cash management practices, leverage, integerization of
lot sizing, changes in trading levels, fee structure and other differences may
also result in divergent trading results.  The Managing Member and the Trading
Company understand and accept the foregoing risks and agree that for the purpose
of this Section 2(b)(ii), such divergent trading results shall be deemed not to
be “material.”  In providing information regarding Other Accounts to the
Managing Member, the Trading Advisor may take reasonable steps to assure the
confidentiality of the Trading Advisor’s clients’ identities.  The Trading
Advisor shall, upon the Managing Member’s reasonable request, consult with the
Managing Member concerning any material discrepancies between the composite
performance of such Other Accounts and the Trading Company’s account.  The
Trading Advisor shall promptly inform the Managing Member in writing of any
material discrepancies of which the Trading Advisor is aware.  The Managing
Member acknowledges that the following differences in accounts may cause
divergent trading results: different brokerage commissions and related
transaction fees, different foreign exchange margin management, different
trading strategies, methods or degrees of leverage, different trading policies,
accounts experiencing differing inflows or outflows of equity, different risk
profiles, accounts which commence trading at different times and accounts which
have different portfolios or different fiscal years.
  
(iii)        Inform the Managing Member within five Business Days if the Trading
Advisor’s open positions maintained by the Trading Advisor exceed the Trading
Advisor’s applicable speculative position limits.
 
(iv)         Within five Business Days of a request by the Managing Member,
provide the Managing Member with all information concerning the Trading Advisor
and its activities reasonably requested by the Managing Member (including,
information relating to changes in control, key personnel, trading approach, or
financial condition).  Additionally, the Trading Advisor agrees to furnish RJOB
in an electronic format as requested by RJOB (i) a final report of all trades at
the end of each Business Day and (ii) a report of any trade made involving a
position with a required initial margin equal to 10% or more of the Assets
within thirty minutes of the Trading Advisor’s receipt of confirmation, verbal
or otherwise, from the executing broker that such a trade has been
executed.  The Trading Advisor will endeavor to provide this information before
the close of business of each full trading day and upon immediate request by the
Trading Company, its designated entities, and RJOB to monitor and comply with
mandatory risk control algorithms imposed upon the operation of the Trading
Company.
 
 
3

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
(c)         All purchases and sales of futures interests pursuant to this
Agreement shall be for the account, and at the risk, of the Trading Company and
not for the account, or at the risk of the Trading Advisor or any of its
affiliates or each of their principals, stockholders, directors, officers, or
employees, or any other person, if any, who controls the Trading Advisor.  All
brokerage commissions and related transaction fees arising from such trading by
the Trading Advisor shall be for the account of the Trading Company.
 
(d)         Subject to Section 7(a) hereof, the Trading Advisor shall assume
financial responsibility for any material errors committed or caused by it in
transmitting orders for the purchase or sale of futures interests for the
Trading Company’s account that are a result of the gross negligence, fraud or
willful misconduct of the Trading Advisor.  The Trading Advisor shall have an
affirmative obligation to notify the Managing Member within 24 hours of
discovering any material error committed by the Trading Advisor with respect to
the account, and the Trading Advisor shall use its best efforts to identify and
promptly notify the Managing Member of any order or trade which the Trading
Advisor reasonably believes was not executed in accordance with its instructions
to the Futures Brokers or such other commodity broker utilized to execute orders
for the Trading Company.
 
(e)         Prior to the commencement of trading by the Trading Company, the
Managing Member, on behalf of the Series, shall deliver to the Trading Advisor a
trading authorization appointing the Trading Advisor the Trading Company’s
attorney-in-fact for such purpose (a form of which is attached hereto as Exhibit
B).
 
(f)         In performing services to the Trading Company, the Trading Advisor
shall utilize its Institutional Program – Auto Reactive Positioning Strategy
(the “Trading Program”), as described in its Disclosure Document, dated as of
May 6, 2014 and as modified from time to time.  The Trading Advisor shall give
the Managing Member prior written notice of any change in the Trading Program
that the Trading Advisor considers to be material (and shall not effect such
change on behalf of the Trading Company without the Managing Member’s consent),
including any additional futures interests to be traded by the Trading Advisor
not already listed on Exhibit C; provided, however, that the Trading Advisor has
reasonable flexibility to modify its trading tactics or emphasis and may add and
subtract different types of instruments in the Account, and such changes shall
not necessarily be deemed to be material.  Changes in the futures interests
traded, provided that such futures interests are listed on Exhibit C, shall not
be deemed a modification of the Trading Program. For the purposes of this
Section 2(f), the only change in the Trading Program that the Trading Advisor
generally considers to be material is a change that results in the Trading
Advisor trading in an instrument other than a futures interest.
 
3.      
Trading Advisor as an Independent Contractor.

 
For all purposes of this Agreement, the Trading Advisor shall be deemed to be an
independent contractor and shall, except as otherwise expressly provided herein
or authorized, have no authority to act for or represent the Trading Company in
any way or otherwise be deemed an agent of the Trading Company and/or the
Series.  Nothing contained herein shall be deemed to require the Trading Company
to take any action contrary to its governing documents as from time to time in
effect, or any applicable law or rule or regulation of any regulatory or
self-regulatory body, exchange, or board.  Nothing herein contained shall
constitute the Trading Advisor or the Managing Member as members of any
partnership, joint venture, association, syndicate or other entity, or be deemed
to confer on any of them any express, implied, or apparent authority to incur
any obligation or liability on behalf of any other.  It is expressly agreed that
the Trading Advisor is neither a promoter, sponsor, nor issuer with respect to
the Trading Company or the Series, nor does the Trading Advisor have any
authority or responsibility with respect to the offer, sale or issuance of Units
of the Series.
 
 
4

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
4.      
Futures Broker.

 
The Trading Advisor shall effect all transactions under this Agreement for the
Trading Company through the Trading Company’s separate account to be traded
exclusively by the Trading Advisor (the “Account”) maintained with RJOB or such
commodity broker or brokers as the Managing Member shall direct and appoint from
time to time (the “Futures Brokers”).
 
Notwithstanding the foregoing, the Trading Advisor may execute trades through
brokers other than those employed by RJOB and its affiliates so long as
arrangements (including executed give-up agreements) are made for such floor
brokers to “give-up” or transfer the positions to RJOB in conformity with the
Trading Policies set forth in Exhibit A attached hereto.
 
5.      
Fees and Expenses.

 
(a)         For the services to be rendered to the Trading Company by the
Trading Advisor under this Agreement:
 
(i)          The Trading Company shall pay the Trading Advisor a monthly
management fee equal to 1/12 of *% (a *% annual rate) of the Assets allocated to
it (as defined in Section 2(a) hereof) as of the last day of each month (the
“Management Fee”).  The Management Fee is payable in arrears within twenty
Business Days of the end of the month for which it was calculated.  For purposes
of this Agreement, “Business Day” shall mean any day which the securities
markets are open in the United States.  
   
(ii)         The Trading Company shall pay the Trading Advisor an incentive fee
equal to *% of the New Trading Profit (as defined in Section 5(d) hereof) (the
“Incentive Fee”).  The incentive fee accrues monthly but is paid at the end of
each calendar quarter. The initial incentive period will commence on the date
the Trading Advisor commences trading the Account and shall end on the last day
of the calendar quarter after such date.  The Incentive Fee is payable within
twenty Business Days of the end of the calendar quarter for which it was
calculated. Each Trading Company will establish a separate account with respect
to each Member’s capital account for the relevant Series.  Incentive fees (and
the corresponding high water mark) will be calculated based upon the performance
of each such account.   
 
(b)         If this Agreement is terminated on a date other than the last day of
a calendar quarter, the Incentive Fee shall be determined as if such date were
the end of a calendar quarter.  If this Agreement is terminated on a date other
than the end of a month, the Management Fee described above shall be determined
as if such date were the end of a month, but such fee shall be prorated based on
the ratio of the number of trading days in the month through the date of
termination to the total number of trading days in the month.  If, during any
month after the Trading Advisor commences trading operations on behalf of the
Account (including the month in which the Trading Advisor commences such
operations), the Trading Company does not conduct business operations, or
suspends trading for the Account, or, as a result of an act or material failure
to act by the Trading Advisor, is otherwise unable to utilize the trading advice
of the Trading Advisor on any of the trading days of that month for any reason,
the Management Fee shall be prorated based on the ratio of the number of trading
days in the month which the Account engaged in trading operations or utilizes
the trading advice of the Trading Advisor to the total number of trading days in
the month.  The Management Fee payable to the Trading Advisor for the month in
which the Trading Company begins to receive trading advice from the Trading
Advisor pursuant to this Agreement shall be prorated based on the ratio of the
number of trading days in the month from the day the Trading Company begins to
receive such trading advice to the total number of trading days in the
month.  In the event that there is an increase or decrease in the Assets as of
any day other than the first day of a month, the Trading Advisor shall be paid a
pro rata Management Fee on such increase or decrease in the Assets for such
month.
 

--------------------------------------------------------------------------------

*   Confidential material redacted and filed separately with the Commission.
 
 
5

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
(c)         The term “Allocated Net Assets” shall mean the total assets of the
Trading Company allocated to the Account (including, but not limited to, all
cash and cash equivalents, accrued interest and amortization of original issue
discount, and the market value (marked-to-market) of all open futures interest
positions and other assets of the Account) less all liabilities of the Trading
Company determined in accordance with generally accepted accounting principles
consistently applied under the accrual basis of accounting.  Unless generally
accepted accounting principles require otherwise, the market value of a futures
or option contract traded on a United States exchange shall mean the settlement
price on the exchange on which the particular futures or option contract shall
be traded by the Trading Advisor on behalf of the Account with respect to which
the Net Assets are being determined; provided, however, that if a contract could
not be liquidated on such day due to the operation of daily limits or other
rules of the exchange on which that contract shall be traded or otherwise, the
settlement price on the first subsequent day on which the contract could be
liquidated shall be the market value of such contract for such day, or if a
contract could not be liquidated on such day due to the exchange being closed
for an exchange holiday, the settlement price on the most recent preceding day
on which the contract could have been liquidated shall be the market value of
such contract for such day.  The market value of a forward contract or a futures
or option contract traded on a foreign exchange or market shall mean its market
value as determined by the Managing Member on a basis consistently applied for
each different variety of contract.
 
(d)         The term “New Trading Profit” shall mean for any period (i) include
net realized and unrealized profits and losses on open positions as of the end
of the applicable calculation period less net realized and unrealized profits
and losses on open positions as of the end of the preceding calculation period,
(ii) exclude interest income and (iii) are reduced by the Trading Advisors’
respective management fees and clearing, NFA, and exchange fees applicable to
the account. Such trading profits and items of decrease will generally be
determined for each account from the end of the last calendar quarter (or other
applicable calculation period) in which an incentive fee was earned by the
Trading Advisor or, if no incentive fee has been earned previously by the
Trading Advisor with respect to an account, from the date that the Trading
Advisor commenced managing the assets in the account, to the end of the calendar
quarter (or other applicable calculation period) as of which such incentive fee
calculation is being made.


(e)        In the event that a Member redeems all or any portion of the balance
of its capital account with respect to a particular Series at any time other
than at the end of the calendar quarter (or other applicable calculation
period), trading profits with respect to the account of such Member will be
determined as of the date of such redemption, as though it were the last day of
the calendar quarter (or other applicable calculation period).  Any additional
investments with respect to the same Member in a particular Series shall not
affect the high water mark calculation with respect to its previous investments
in such Series. 


(f)              All purchases and sales of futures interests shall be for the
Account and the Trading Company. All brokerage and floor commissions and fees,
reasonable give-up fees, option premiums and all other transaction costs and
expenses reasonably incurred in connection with transactions by and for the
Trading Company by the Trading Advisor shall be charged to the Account.
 
6.      
Term.

 
(a)         This Agreement shall continue in effect for a period of one year
from the date the Agreement was entered into unless otherwise terminated as set
forth in this Section 6.  The Trading Advisor may terminate this Agreement at
the end of such one-year period by providing prior written notice of termination
to the Trading Company at least sixty days prior to the expiration of such
one-year period.  If the Agreement is not terminated upon the expiration of such
one-year period, this Agreement shall automatically renew for an additional
one-quarter period and shall continue to renew for additional one-quarter
periods until the Trading Advisor provides prior written notice of termination
to the Trading Company at least thirty days prior to the end of a quarter, or
until this Agreement is otherwise terminated, as provided for herein.  This
Agreement shall automatically terminate if the Trading Company is dissolved.
 
(b)         The Trading Company and Managing Member each shall have the right to
terminate this Agreement in its discretion (i) at any month end upon five days’
prior written notice to the Trading Advisor, or (ii) at any time upon prior
written notice to the Trading Advisor upon the occurrence of any of the
following events: (A) if any person described as a “principal” of the Trading
Advisor in the PPM ceases for any reason to be an active “principal” of the
Trading Advisor; (B) if the Trading Advisor becomes bankrupt or insolvent; (C)
if the Trading Advisor is unable to use its trading systems or methods as in
effect on the date hereof and as modified in the future for the benefit of the
Trading Company; (D) if the registration, as a commodity trading advisor, of the
Trading Advisor with the CFTC or its membership in the NFA is revoked,
suspended, terminated, or not renewed, or limited or qualified in any respect;
(E) except as provided in Section 11 hereof, if the Trading Advisor merges or
consolidates with, or sells or otherwise transfers its advisory business, or all
or a substantial portion of its assets, any portion of its futures interest
trading systems or methods, or its goodwill to, any individual or entity; (F)
if, at any time, the Trading Advisor materially violates any Trading Policy or
administrative policy, except with the prior express written consent of the
Managing Member or (G) if the Trading Advisor fails in a material manner to
perform any of its obligations under this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
(c)         The Trading Advisor may terminate this Agreement at any time, upon
thirty days’ prior written notice to the Trading Company and Managing Member, in
the event that: (A) the Managing Member imposes additional trading limitation(s)
in the form of one or more Trading Policies or administrative policies that the
Trading Advisor does not consent to, which consent shall not be unreasonably
withheld; (B) the Managing Member objects to the Trading Advisor implementing a
proposed material change to the Trading Program and the Trading Advisor
certifies to the Managing Member in writing that it believes such change is in
the best interests of the Trading Company, pursuant to the Trading Advisor’s
fiduciary duty; (C) the Managing Member or the Trading Company materially
breaches this Agreement and does not correct the breach within ten days of
receipt of a written notice of such breach from the Trading Advisor; (D) the
Assets fall below a level at which the Trading Advisor believes it cannot
effectively implement the Trading Program; (E) the Trading Company becomes
bankrupt or insolvent, or (F) the registration of the Managing Member with the
CFTC as a commodity pool operator or its membership in the NFA is revoked,
suspended, terminated or not renewed, or limited or qualified in any
respect.  If the Managing Member or Trading Company merges, consolidates or
sells a substantial portion of its assets pursuant to Section 11 of this
Agreement, the Trading Advisor may terminate this Agreement upon written notice
to the Managing Member and Trading Company.
 
(d)         Except as otherwise provided in this Agreement, any termination of
this Agreement in accordance with this Section 6 shall be without penalty or
liability to any party, on account of such termination.
 
(e)         The indemnities set forth in Section 7 hereof shall survive any
termination of this Agreement.
 
7.      
Standard of Liability: Indemnifications.

 
(a)         Limitation of Trading Advisor Liability. In respect of the Trading
Advisor’s role in the futures interests trading of the Trading Company, the
Trading Advisor shall not be liable to the Trading Company or the Managing
Member or their partners, directors, officers, principals, managers, members,
shareholders, employees, controlling persons or successors and assigns except
that the Trading Advisor shall be liable for acts or omissions that constitute a
material breach of this Agreement or a representation, warranty or covenant
herein, willful misconduct or gross negligence, or are the result of the Trading
Advisor not having acted in good faith and in the reasonable belief that such
actions or omissions were in, or not opposed to, the best interests of the
Trading Company pursuant to its fiduciary duty.
 
(b)         Trading Advisor Indemnity in Respect of Management Activities. The
Trading Advisor shall indemnify, defend and hold harmless the Trading Company
and the Managing Member, their controlling persons, their affiliates and their
respective directors, officers, principals, managers, members, shareholders,
employees and controlling persons from and against any and all losses, claims,
damages, liabilities (joint and several), costs, and expenses (including any
reasonable investigatory, legal, accounting and other expenses incurred in
connection with, and any amounts paid in, any litigation or other proceeding or
any settlement; provided that, solely in the case of a settlement, the Trading
Advisor shall have approved such settlement) resulting from a demand, claim,
lawsuit, action or proceeding (other than those incurred as a result of claims
brought by or in the right of an indemnified party) relating to this Agreement
(except as covered by paragraph (d) below); provided that a court of competent
jurisdiction upon entry of a final judgment (or, if no final judgment is
entered, by an opinion rendered by counsel who is approved by the Trading
Company and the Trading Advisor, such approval not to be unreasonably withheld)
to the effect that the action or inaction of such indemnified party that was the
subject of the demand, claim, lawsuit, action, or proceeding did not constitute
negligence, misconduct, or a breach of this Agreement or a representation,
warranty or covenant of the Trading Company or the Managing Member, their
controlling persons, their affiliates and their respective directors, officers,
shareholders, employees, and controlling persons and was done in good faith.
 
 
7

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.


(c)         Trading Company Indemnity in Respect of Management Activities. The
Trading Company shall indemnify, defend and hold harmless the Trading Advisor,
its controlling persons, their affiliates and their respective directors,
officers, principals, managers, members, shareholders, employees and controlling
persons, from and against any and all losses, claims, damages, liabilities
(joint and several), costs and expenses (including any reasonable investigatory,
legal, accounting and other expenses incurred in connection with, and any
amounts paid in, any litigation or other proceeding or any settlement; provided
that, solely in the case of a settlement, the Trading Company shall have
approved such settlement) resulting from a demand, claim, lawsuit, action or
proceeding (other than those incurred as a result of claims brought by or in the
right of an indemnified party) relating to this Agreement (except as covered by
paragraph (e) below); provided that a court of competent jurisdiction upon entry
of a final judgment finds (or, if no final judgment is entered, by an opinion
rendered by counsel who is approved by the Trading Company and the Trading
Advisor, such approval not to be unreasonably withheld) to the effect that the
action or inaction of such indemnified party that was the subject of the demand,
claim, lawsuit, action, or proceeding did not constitute gross negligence,
willful misconduct, or a material breach of this Agreement or a representation,
warranty or covenant of the Trading Advisor, its controlling persons, its
affiliates and directors, officers, shareholders, employees, and controlling
persons and was done in good faith.
  
(d)         Trading Company Indemnity in Respect of Sale of Units. Trading
Company shall indemnify, defend and hold harmless the Trading Advisor, its
controlling persons, their affiliates and their respective directors, officers,
principals, managers, members shareholders, employees and controlling persons
from and against any loss claim, damage, liability, cost, and expense, joint and
several, to which any indemnified person may become subject (including any
reasonable investigatory, legal, accounting and other expenses incurred in
connection with, and any amounts paid in, any litigation or other proceeding or
any settlement; provided that, solely in the case of a settlement, the Trading
Company and the Series shall have approved such settlement, and in connection
with any administrative proceedings), in respect of the offer or sale of the
Series’ Units, unless such loss, claim, damage, liability, cost, or expense (or
action in respect thereof) arises out of, or is based upon (i) a material breach
by the Trading Advisor of any applicable laws or regulations or any
representation, warranty or agreement in this Agreement; or (ii) any materially
untrue statement or omission relating or with respect to the Trading Advisor, or
any of its principals or their operations, trading systems, methods or
performance that was provided by the Trading Advisor for purposes of inclusion
in the relevant Series’ PPM.
 
(e)          Subject to Section 7(a) hereof, the foregoing agreements of
indemnity shall be in addition to, and shall in no respect limit or restrict,
any other remedies which may be available to an indemnified person.
 
(f)         Promptly after receipt by an indemnified person of notice of the
commencement of any action, claim, or proceeding to which any of the indemnities
may apply, the indemnified person will notify the indemnifying party in writing
of the commencement thereof if a claim in respect thereof is to be made against
the indemnifying party hereunder; but the omission so to notify the indemnifying
party will not relieve the indemnifying party from any liability that the
indemnifying party may have to the indemnified person hereunder, except where
such omission has materially prejudiced the indemnifying party.  In case any
action, claim, or proceeding is brought against an indemnified person and the
indemnified person notifies the indemnifying party of the commencement thereof
as provided above, the indemnifying party will be entitled to participate
therein and, to the extent that the indemnifying party desires, to assume the
defense thereof with counsel selected by the indemnifying party and not
unreasonably disapproved by the indemnified person.  After notice from the
indemnifying party to the indemnified person of the indemnifying party’s
election so to assume the defense thereof as provided above, the indemnifying
party will not be liable to the indemnified person under the indemnity
provisions hereof for any legal and other expenses subsequently incurred by the
indemnified person in connection with the defense thereof, other than reasonable
costs of investigation.
 
Notwithstanding the preceding paragraph, if in any action, claim, or proceeding
as to which indemnification is or may be available hereunder, an indemnified
person reasonably determines that its interests are or may be adverse, in whole
or in part, to the indemnifying party’s interests or that there may be legal
defenses available to the indemnified person that are different from, in
addition to, or inconsistent with the defenses available to the indemnifying
party, the indemnified person may retain its own counsel in connection with such
action, claim, or proceeding and will be indemnified (provided the indemnified
person is so entitled) by the indemnifying party for any legal and other
expenses reasonably incurred in connection with investigating or defending such
action, claim, or proceeding.
 
 
8

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
In no event will the indemnifying party be liable for the fees and expenses of
more than one counsel for all indemnified persons in connection with any one
action; claim, or proceeding or in connection with separate but similar or
related actions, claims, or proceedings in the same jurisdiction arising out of
the same general allegations.  The indemnifying party will not be liable for any
settlement of any action, claim, or proceeding effected without the indemnifying
party’s express written consent, but if any action, claim, or proceeding, is
settled with the indemnifying party’s express written consent, the indemnifying
party will indemnify, defend, and hold harmless an indemnified person as
provided in this Section 7.
 
8.      
Right to Advise Others and Uniformity of Acts and Practices.

 
(a)         The Trading Advisor is engaged in the business of advising clients
as to the purchase and sale of futures interests.  During the term of this
Agreement, the Trading Advisor, its principals and affiliates, will be advising
other clients (including affiliates and the stockholders, officers, directors,
and employees of the Trading Advisor and its affiliates and their families) and
trading for their own accounts.  The Trading Advisor will use its best efforts
to implement a fair and consistent allocation policy that seeks to ensure that
all clients are treated equitably and positions allocated as nearly as possible
in proportion to the assets available for trading of the accounts managed or
controlled by the Trading Advisor.  Upon written request, the Managing Member
may request a copy of the Trading Advisor’s procedures regarding the equitable
treatment of trades across accounts.  Such procedures shall be provided to the
Managing Member within thirty days of such request by the Managing
Member.  Except as otherwise set forth herein, the Trading Advisor and its
principals and affiliates agree to treat the Trading Company in a fiduciary
capacity to the extent recognized by applicable law, but subject to that
standard.  To the extent required by its fiduciary duties, the Trading Advisor
shall not by any act or omission knowingly or intentionally favor any account
advised or managed by the Trading Advisor over the account of the Trading
Company in any way or manner.  Nothing contained in this Section 8(a) shall
preclude the Trading Advisor from charging different management and/or incentive
fees to its clients.  Subject to the Trading Advisor’s obligations under
applicable law, the Trading Advisor or any of its principals or affiliates shall
be free to advise and manage accounts for other clients and shall be free to
trade on the basis of the same trading systems, methods, or strategies employed
by the Trading Advisor for the account of the Trading Company, or trading
systems, methods, or strategies that are entirely independent of, or materially
different from, those employed for the account of the Trading Company, and shall
be free to compete for the same futures interests as the Trading Company or to
take positions opposite to the Trading Company, where such actions do not
knowingly or intentionally prefer any of such accounts over the account of the
Trading Company on an overall basis.
 
(b)         The Trading Advisor shall not be restricted as to the number or
nature of its clients, except that: (i) so long as the Trading Advisor acts as a
trading advisor for the Trading Company pursuant to this Agreement, neither the
Trading Advisor nor any of its principals or affiliates shall knowingly hold any
position or control any other account that would cause the Trading Company, the
Trading Advisor, or the principals or affiliates of the Trading Advisor to be in
violation of the CEA or any regulations promulgated thereunder, any other
applicable law, or any applicable rule or regulation of the CFTC or any other
regulatory or self-regulatory body, exchange, or board; and (ii) neither the
Trading Advisor nor any of its principals or affiliates shall render futures
interests trading advice to any other individual or entity or otherwise engage
in activity that shall knowingly cause positions in futures interests to be
attributed to the Trading Advisor under the rules or regulations of the CFTC or
any other regulatory or self-regulatory body, exchange, or board so as to
require the significant modification of positions taken or intended for the
account of the Series; provided that the Trading Advisor may modify its trading
systems, methods or strategies to accommodate the trading of additional funds or
accounts.  If applicable speculative position limits are exceeded by the Trading
Advisor in the opinion of (i) independent counsel (who shall be other than
counsel to the Trading Company), (ii) the CFTC, or (iii) any other regulatory or
self-regulatory body, exchange, or board, the Trading Advisor and its principals
and affiliates shall promptly liquidate positions in all of their accounts,
including the Trading Company’s account, as to which positions are attributed to
the Trading Advisor as nearly as possible in proportion to the accounts’
respective amounts available for trading (taking into account different degrees
of leverage and “notional” equity) to the extent necessary to comply with the
applicable position limits.
 
 
9

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
9.      
Representations, Warranties, and Covenants of the Trading Advisor.

 
(a)         Representations and Warranties of the Trading Advisor.
 
The Trading Advisor represents and warrants to and agrees with the Managing
Member and the Trading Company as follows:
 
(i)         It will exercise good faith and due care in implementing the Trading
Program on behalf of the Trading Company or any other trading programs agreed to
by the Managing Member and the Trading Advisor.
 
(ii)        The Trading Advisor shall follow and comply with, at all times, the
Trading Policies.
 
(iii)       The Trading Advisor shall trade the Assets pursuant to the Trading
Program unless the Managing Member and the Trading Advisor agree otherwise.
 
(iv)       The Trading Advisor is duly organized, validly existing and in good
standing under the laws of the state of its organization and is qualified to do
business as a foreign corporation or and is in good standing in each other
jurisdiction in which the nature or conduct of its business requires such
qualification and the failure to so qualify would materially adversely affect
the Trading Advisor’s ability to perform its duties under this Agreement.  The
Trading Advisor has full power and authority to perform its obligations under
this Agreement.  The only principals of the Trading Advisor are those set forth
in the BASIC system.
 
(v)       This Agreement has been duly and validly authorized, executed and
delivered on behalf of the Trading Advisor and is a valid and binding agreement
of the Trading Advisor enforceable in accordance with its terms.
 
(vi)      Each of the Trading Advisor and the Trading Advisor principals (each,
a “Trading Advisor Principal” and collectively, the “Trading Advisor
Principals”) has all federal, state and foreign governmental, regulatory and
exchange licenses and approvals and has effected all filings and registrations
with federal, state and foreign governmental and regulatory agencies required to
conduct its business and required to perform its or his obligations under this
Agreement.  The Trading Advisor is registered as a commodity trading advisor
under the CEA and is a member of the NFA in such capacity.
 
(vii)      The execution and delivery of this Agreement, the incurrence of the
obligations set forth herein, the consummation of the transactions contemplated
herein and the payment of the fees hereunder will not violate, or constitute a
breach of, or default under, the certificate of incorporation or bylaws (or any
other organizational documents) of the Trading Advisor or any agreement or
instrument by which it is bound or of any order, rule, law or regulation binding
on it of any court or any governmental body or administrative agency or panel or
self-regulatory organization having jurisdiction over it.
 
(viii)      Since the respective dates as of which information is given by the
Trading Advisor, there has not been any material adverse change in the
condition, financial or otherwise, business or prospects of the Trading Advisor
or any Trading Advisor Principal.
 
(ix)         Except as previously disclosed by the Trading Advisor there have
not been and there is not pending, or to the best of the Trading Advisor’s
knowledge after due inquiry, threatened, any action, suit or proceeding before
or by any court or other governmental body to which the Trading Advisor or any
Trading Advisor Principal is or was a party, or to which any of the assets of
the Trading Advisor is or was subject and which resulted in or might reasonably
be expected to result in any material adverse change in the condition, financial
or otherwise, business or prospects of the Trading Advisor.  None of the Trading
Advisor or any Trading Advisor Principal has received any notice of an
investigation by the NFA, CFTC or other administrative agency or self-regulatory
body (whether United States or foreign) regarding noncompliance by the Trading
Advisor or any of the Trading Advisor Principals with the CEA or any other
applicable law.
 
(x)        Neither the Trading Advisor nor any Trading Advisor Principal has
received, or is entitled to receive, directly or indirectly, any commission,
finder’s fee, similar fee, or rebate from any person in connection with the
organization or operation of the Trading Company and the Series.
 
(xi)       Participation by the Trading Advisor in accordance with the terms
hereof and will not violate any provisions of the Investment Advisers Act of
1940, as amended.
 
 
10

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
(xii)      Neither the Trading Advisor nor any Trading Advisor Principal will
use or distribute the Series’ PPM or any selling literature or engage in any
selling activities whatsoever in connection with the offering of the Units.
 
(xiii)     The foregoing representations and warranties shall be continuing
during the term of this Agreement and if at any time any event shall occur which
could make any of the foregoing representations or warranties inaccurate, the
Trading Advisor shall promptly notify the Managing Member and the Trading
Company of the nature of such event.
 
(b)         Covenants of the Trading Advisor.
 
The Trading Advisor covenants and agrees that:
 
(i)         The Trading Advisor shall maintain all registrations and memberships
necessary for the Trading Advisor to continue to act as described herein and to
at all times comply in all respects with all applicable laws, rules, and
regulations, to the extent that the failure to so comply would have a materially
adverse effect on the Trading Advisor’s ability to act as described herein.
 
(ii)        The Trading Advisor shall inform the Managing Member immediately as
soon as the Trading Advisor or any Trading Advisor Principal becomes the subject
of any investigation, claim or proceeding of any regulatory authority having
jurisdiction over such person or becomes a named party to any litigation
materially affecting (or which may, with the passage of time, materially affect)
the business of the Trading Advisor.  The Trading Advisor shall also inform the
Managing Member immediately if the Trading Advisor or any of its officers
becomes aware of any breach of this Agreement by the Trading Advisor.
 
(iii)       The Trading Advisor agrees to cooperate by providing information
regarding itself and its performance in the preparation of any amendments or
supplements to the PPM (subject to the limitation set forth in Section 1
hereof).
 
10.      
Representations and Warranties of the Trading Company and the Managing Member;
Covenants of the Managing Member.

 
(a)         The Trading Company and the Managing Member represent and warrant to
the Trading Advisor, as follows:
 
(i)         The Trading Company is a Delaware limited liability company formed
pursuant to its organizational documents and Delaware law and is validly
existing and in good standing under the laws of the State of Delaware with full
power and authority to engage in the trading of futures interests and to engage
in its other contemplated activities as described in the PPM; the Trading
Company is qualified to do business in each jurisdiction in which the nature or
conduct of its business requires such qualification and where failure to be so
qualified could materially adversely affect the Trading Company’s ability to
perform its obligations hereunder.
 
(ii)        The Managing Member is duly organized and validly existing and in
good standing as a limited liability company under the laws of the State of
Delaware and is qualified to do business and is in good standing as a foreign
corporation in each jurisdiction in which the nature or conduct of its business
requires such qualification and where the failure to be so qualified could
materially adversely affect the Managing Member’s ability to perform its
obligations hereunder.
 
(iii)       The Trading Company and the Managing Member have full power and
authority under applicable law to conduct their business and to perform their
respective obligations under this Agreement and as described in the PPM.
 
(iv)       This Agreement has been duly and validly authorized, executed and
delivered by the Managing Member on behalf of the Trading Company and
constitutes a valid, binding and enforceable agreement of the Trading Company
and the Managing Member in accordance with its terms.
 
 
11

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
(v)        The execution and delivery of this Agreement, the incurrence of the
obligations set forth herein and the consummation of the transactions
contemplated herein and in the PPM will not violate, or constitute a breach of,
or default under, the Managing Member’s organizational documents, or the Trading
Company’s organizational documents, or any material agreement or instrument by
which either the Managing Member or the Trading Company, as the case may be, is
bound or any material order, rule, law or regulation applicable to the Managing
Member or the Trading Company of any court or any governmental body or
administrative agency or panel or self-regulatory organization having
jurisdiction over the Managing Member or the Trading Company.
 
(vi)       There have not been in the five years preceding the date of this
Agreement and there is not pending or, to the Managing Member’s knowledge,
threatened, any action, suit or proceeding at law or in equity before or by any
court or by any federal, state, municipal or other governmental body or any
administrative, self-regulatory or commodity exchange organization to which the
Managing Member or the Trading Company is or was a party, or to which any of the
assets of the Managing Member or the Trading Company is or was subject; and
neither the Managing Member nor any of the principals of the Managing Member
(“Managing Member Principals”) has received any notice of an investigation by
the NFA, CFTC or any other administrative or self-regulatory organization
regarding non-compliance by the Managing Member or the Managing Member
Principals or the Trading Company with the CEA, the Securities Act of 1933, as
amended, or any applicable laws.
 
(vii)      The Managing Member and the Managing Member Principals have all
federal, state and foreign governmental, regulatory and exchange approvals and
licenses, and have effected all filings and registrations with federal, state
and foreign governmental agencies required to conduct their business or required
to perform their obligations under this Agreement and will maintain all such
required approvals, licenses, filings and registrations for the term of this
Agreement.
 
(viii)     The Trading Company is and shall remain in material compliance in all
respects with all laws, rules, regulations and orders of any government,
governmental agency or self-regulatory organization applicable to its business
as described in this Agreement.
 
(ix)       The Managing Member is registered as a commodity pool operator
(“CPO”) under the CEA and is a member of the NFA in such capacity. The Trading
Company is a commodity pool, and it is operated by a CPO that is registered as a
CPO under the CEA and is a member of the NFA in such capacity. The Trading
Company shall cause its CPO to provide to the Trading Advisor a representation,
to the reasonable satisfaction of the Trading Advisor, regarding such CPO’s
regulatory status under the CEA.


(x)        The Trading Company is a “Qualified Eligible Person” as that term is
defined in Rule 4.7 promulgated under the CEA.


(xi)       The foregoing representations and warranties shall be continuing
during the term of this Agreement and if at any time any event shall occur which
could make any of the foregoing representations or warranties inaccurate, the
Managing Member shall promptly notify the Trading Advisor of the nature of such
event.
 
(b)         Covenants of the Managing Member.
 
The Managing Member covenants and agrees that:
 
(i)         The Managing Member shall maintain all registrations and memberships
necessary for the Managing Member to continue to act as described herein and to
all times comply in all respects with all applicable laws, rules, and
regulations, to the extent that the failure to so comply would have a materially
adverse effect on the Managing Member’s ability to act as described herein.
 
(ii)         The Managing Member shall inform the Trading Advisor immediately as
soon as the Managing Member or any of their principals becomes the subject of
any lawsuit, investigation, claim, or proceeding of any regulatory authority
having jurisdiction over such person or becomes a named party to any litigation
materially affecting the business of the Managing Member or the Trading
Company.  The Managing Member shall also inform the Trading Advisor immediately
if the Managing Member or the Trading Company or any of their officers become
aware of any material breach of this Agreement by the Managing Member or the
Trading Company.
 
 
12

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
11.      
Merger or Transfer of Assets.

 
The Managing Member, Trading Company or the Trading Advisor may merge or
consolidate with, or sell or otherwise transfer its business, or all or a
substantial portion of its assets, to any entity upon written notice to the
other parties.
 
12.      
Complete Agreement.

 
This Agreement constitutes the entire agreement between the parties with respect
to the matters referred to herein, and no other agreement, verbal or otherwise,
shall be binding as between the parties unless in writing and signed by the
party against whom enforcement is sought.
 
13.      
Assignment.

 
Subject to Section 11, hereof, this Agreement may not be assigned, transferred
by operation of law, change in control or otherwise, by any party hereto without
the express prior written consent of the other parties hereto.
 
14.      
Amendment.

 
This Agreement may not be amended except by the written consent of the parties
hereto.  No waiver of any provision of this Agreement shall be implied from any
course of dealings between the parties, from any failure by any party to assert
its rights hereunder or any occasion or series of occasions.
 
15.      
Severability.

 
The invalidity or unenforceability of any provision of this Agreement or any
covenant herein contained shall not affect the validity or enforceability of any
other provision or covenant hereof or herein contained and any such invalid
provision or covenant shall be deemed to be severable.
 
16.      
Disclosure Documents.

 
(a)         The Trading Manager shall furnish to the Managing Member promptly
copies of any and all disclosure documents as filed in final form with the CFTC,
NFA or other self-regulatory organization.
 
(b)         The Managing Member, the Trading Company and the Series will not
distribute or supplement any promotional material, other than routine investor
communications, relating to the Trading Advisor unless the Trading Advisor has
provided prior written consent to such distribution or supplement, which consent
shall not be unreasonably withheld.
 
17.      
Track Record.

 
The track record and other performance information of the Trading Company and/or
Series shall be the property of the Managing Member and not the Trading Advisor.
 
18.      
Use of Name.

 
Upon termination of this Agreement, the Trading Company, at its expense, as
promptly as practicable: (i) shall take all necessary action to cause the PPM of
the Series and organizational documents of the Series to be amended in order to
eliminate any reference to the Trading Advisor and the Trading Program (except
to the extent required by law, regulation or rule); and (ii) shall cease to use
in any other manner, including, but not limited to, use in any sales literature
or promotional material, the name “Claughton Capital, LLC ” or any name, mark or
logo type derived from it or similar to it (except to the extent required by
law, regulation or rule).
 
 
13

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
19.      
Notices.

 
All notices required to be delivered under this Agreement shall be in writing
and shall be effective when delivered personally on the day delivered, by
facsimile on receipt confirmation, by email followed by delivery of an original,
or when given by registered or certified mail, postage prepaid, return receipt
requested, on the second business day following the day on which it is so
mailed, addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):
 
if to the Trading Company:


OASIS CLAUGHTON, LLC
c/o R. J. O’Brien Fund Management, LLC
222 S. Riverside Plaza
Suite 900
Chicago, Illinois 60606
Facsimile: 312-373-4831
Email: jdematteo@rjobrien.com
 
if to the Managing Member:


R. J. O’Brien Fund Management, LLC
222 S. Riverside Plaza
Suite 900
Chicago, Illinois 60606
Facsimile: 312-373-4831
Email: jdematatteo@rjobrien.com


With a copy to:


Alston & Bird LLP
90 Park Avenue
New York, NY 10016
Attn: Timothy P. Selby
Facsimile: (212) 210-9444
Email: timothy.selby@alston.com


if to the Trading Advisor:


Claughton Capital, LLC
14 NE First Avenue
Suite 907
Miami, FL 33132
Attn: Eric Schreiber
Phone: (212) 542-8822
Email: eschreiber@claughton.com; mfriedman@claughton.com


20.      
Continuing Nature of Representations, Warranties and Covenants: Survival.

 
All representations, warranties and covenants contained in this Agreement shall
be continuing during the term of this Agreement and the provisions of this
Agreement shall survive the termination of this Agreement with respect to any
matter arising while this Agreement was in effect.  Each party hereby agrees
that as of the date of this Agreement it is, and during its term shall be, in
compliance with its representations, warranties and covenants herein
contained.  In addition, if at any time any event occurs which would make any of
such representations, warranties or covenants not true, the affected party will
use its best efforts to promptly notify the other parties of such fact.
 
 
14

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
21.      
Third-Party Beneficiaries.

 
This Agreement is not intended and shall not convey any rights to any third
party that is not a party to this Agreement.
 
22.      
Governing Law; Arbitration.

 
This Agreement and any amendment hereto shall be governed by, and construed in
accordance with, the laws of the State of Illinois, United States of America
(excluding the law thereof which requires the application of, or reference to,
the law of any other jurisdiction).  Each party hereto expressly and irrevocably
agrees (a) that it waives any objection, and specifically consents, that any
dispute arising under or related to this Agreement, whether by arbitration or at
law or in equity, shall be resolved in the City of Chicago, State of Illinois,
United States of America, and (b) that service of process in any such action may
be effected against such party by certified or registered mail or in any other
manner permitted by applicable rules of arbitration, United States Federal Rules
of Civil Procedure or rules of the Courts of the State of Illinois.  In
addition, subject to the arbitration provisions below, each party hereto
expressly and irrevocably waives, in respect of any action brought in any United
States federal or state court located in the City of Chicago, State of Illinois
or any resulting judgment, any objection, and hereby specifically consents, to
the jurisdiction of any such court and agrees not to seek to change the situs of
such action or to assert that any other court in any other jurisdiction is a
more suitable forum for the hearing and adjudication of any claim or dispute
raised in such action.


Notwithstanding the foregoing, any controversy or claim arising out of or
related to this Agreement shall be settled exclusively by arbitration
administered by JAMS and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof in accordance with this Section
22; provided, however, that a party may, without inconsistency with this
arbitration provision, apply to any court in accordance with this Section 22 and
seek injunctive relief until the arbitration award is rendered or the
controversy is otherwise resolved.  The arbitration will be conducted in
Chicago, Illinois by an arbitrator operating in accordance with the provisions
of JAMS Streamlined Arbitration Rules and Procedures in effect at the time of
filing of the demand for arbitration. The arbitrator shall have the authority to
award any remedy or relief that a court of competent jurisdiction could order or
grant, including, without limitation, the issuance of an injunction. The fees
and expenses of such arbitration shall be borne by the non-prevailing party, as
determined by such arbitration. Except as necessary in court proceedings to
enforce this arbitration provision or an award rendered hereunder, or to obtain
interim relief, neither a party nor an arbitrator may disclose the existence,
content, or results of any arbitration hereunder without the prior written
consent of the other parties.
 
23.      
Headings.

 
Headings to sections herein are for the convenience of the parties only and are
not intended to be part of or to affect the meaning or interpretation of this
Agreement.
 
24.      
Successors.

 
This Agreement including the representations, warranties and covenants contained
herein shall be binding upon and inure to the benefit of the parties hereto,
their successors and permitted assigns, and no other person shall have any right
or obligation under this Agreement.
 
25.      
Counterparts.

 
This Agreement may be executed in counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
 
26.      
Waiver of Breach.

 
The waiver by any party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach or of a breach by
any other party.  The failure of a party to insist upon strict adherence to any
provision of the Agreement shall not constitute a waiver or thereafter deprive
such party of the right to insist upon strict adherence.
 
 
15

--------------------------------------------------------------------------------

 
 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.

 
PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS AGREEMENT IS NOT
REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMODITY FUTURES TRADING
COMMISSION.  THE COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE
MERITS OF PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF
COMMODITY TRADING ADVISOR DISCLOSURE.  CONSEQUENTLY, THE COMMODITY FUTURES
TRADING COMMISSION HAS NOT REVIEWED OR APPROVED THE TRADING MANAGER’S TRADING
PROGRAM OR THIS AGREEMENT.
 










***SIGNATURE PAGE FOLLOWS***


 

 
 
16

--------------------------------------------------------------------------------

 


CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 


IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.
 

 
OASIS CLAUGHTON, LLC
 
By R.J. O’Brien Fund Management, LLC
 
Managing Member
       
By:
 
/s/ Julie M. DeMatteo
   
Name: Julie M. DeMatteo
   
Title: Managing Director
       
R.J. O’BRIEN FUND MANAGEMENT, LLC
       
By:
 
/s/ Julie M. DeMatteo
   
Name: Julie M. DeMatteo
   
Title: Managing Director
       
CLAUGHTON CAPITAL, LLC
       
By:
/s/ Eric Schreiber
   
Name: Eric Schreiber
   
Title: President

 
 
 
17

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
EXHIBIT A
 
Trading Policies


1.        The Trading Advisor will not employ the trading technique commonly
known as “pyramiding”, in which the Trading Advisor uses unrealized profits on
existing positions in a given futures interest due to favorable price movement
as margin specifically to buy or sell additional positions in the same or a
related futures interest.  Taking into account the Trading Company’s open trade
equity (i.e., the profit or loss on an open futures interest position) on
existing positions in determining generally whether to acquire additional
futures interest positions on behalf of the Trading Company will not be
considered to constitute “pyramiding”.
 
2.         The Trading Advisor will not utilize borrowings on behalf of the
Trading Company except if the Trading Company purchases or takes delivery of
commodities.  If the Trading Advisor borrows money on behalf of the Trading
Company, the lending entity in such case (the “lender”) may not receive interest
in excess of its interest costs, nor may the lender receive interest in excess
of the amounts which would be charged the Trading Company by unrelated banks on
comparable loans for the same purpose, nor may the lender or any affiliate
thereof receive any points or other financing charges or fees regardless of the
amount.  Use of lines of credit in connection with its forward trading does not,
however, constitute borrowing for purposes of this trading limitation.
 
3.         The Trading Advisor will not “churn” the Trading Company’s
assets.  Churning is the unnecessary execution of trades so as to generate
increased brokerage commissions.
 
4.         The Trading Advisor will trade currencies and other commodities on
futures exchanges, in the interbank and forward contract markets only with
banks, brokers, dealers, and other financial institutions which the Managing
Member has determined to be creditworthy.
 
5.         The Trading Advisor will trade only in those futures interests that
have been approved by the CFTC as suitable for US investors.  
 
6.         The Trading Advisor will not purchase, sell, or trade securities
(except securities approved by the CFTC for investment of customer funds).
 
 
 
18

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
EXHIBIT B
 
COMMODITY TRADING AUTHORITY
 
Dear Claughton Capital, LLC :


OASIS CLAUGHTON, LLC (the “Trading Company”) and R.J. O’Brien Fund Management,
LLC, the Trading Company’s managing member (the “Managing Owner”) do hereby
make, constitute and appoint you as the Trading Company’s attorney-in-fact to
buy and sell futures and forward contracts through such futures commission
merchants as shall be agreed on by you and the Managing Owner on behalf of the
Trading Company, pursuant to the trading program identified in the Agreement
among the Trading Company, the Managing Member and you as of April 1, 2015 as
amended or supplemented, and in accordance with the terms and conditions of said
Agreement.
 
This authorization shall terminate and be null, void and of no further effect
simultaneously with the termination of the said Agreement.
 

 
Very truly yours,
     
OASIS CLAUGHTON, LLC
 
by R.J. O’Brien Fund Management, LLC
 
Managing Member
       
By:
 
/s/ Julie M. DeMatteo
   
Name: Julie M. DeMatteo
   
Title: Managing Director
       
R.J. O’BRIEN FUND MANAGEMENT, LLC
       
By:
 
/s/ Julie M. DeMatteo
   
Name: Julie M. DeMatteo
   
Title: Managing Director

 
 
 
19

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.


EXHIBIT C
 
FUTURES INTERESTS TRADED


·  
Bund

·  
EuroStoxx50

·  
Dax

·  
US 10 years

·  
US 30 years

·  
Euro

·  
Yen

·  
Gold

·  
Silver

·  
mini-Nasdaq100

·  
mini-S&P500

·  
Hang Seng

·  
Light Crude Oil

·  
Natural Gas

·  
Corn

·  
Sugar

·  
Copper

·  
Australian Dollar

·  
Brent Crude

·  
Dow

·  
Soybeans

·  
Calendar Spreads on the above contracts



 
20

--------------------------------------------------------------------------------

 